Title: To James Madison from William Jones, 22 December 1814
From: Jones, William
To: Madison, James


        
          Dear sir
          Baltimore 22d Decr 1814
        
        I took occasion, some short time since, verbally to represent to you the merits & qualifications of Mr E W Duval, which fit him for the correct discharge of more important duties than those in which he has been engaged in the Navy Department, and to suggest his peculiar fitness for the trust of paymaster of the Navy, should that office be created by law.
        My regard for this gentleman, founded on the ample experience I have had of his strict honor, patriotism, talents and intelligence, urge me, in justice to him, and with a view to the public interest, respectfully to solicit your patronage and favor in his behalf, either for the office of Paymaster of the Navy, or secretary to the Board of Inspectors of the Navy, should the system which I have recommended be adopted; or any other office which you may deem him qualified to fill, should that system be rejected.
        Mr Duval’s professional and literary attainments would do credit to many offices, and I am confident would acquire for him your approbation and regard. With high respect and Sincere regard I am Dr Sir your Obdt Servt
        
          W Jones
        
      